PER CURIAM.
August Walker appeals the district court’s order granting Lockheed Martin Corporation’s motion for summary judgment in this employment discrimination action. We have reviewed the record and the district court’s opinion and find no reversible error. We note in particular that Walker legally suffered no adverse employment action. See Boone v. Goldin, 178 F.3d 253, 255-56 (4th Cir.1999); Page v. Bolger, 645 F.2d 227, 233 (4th Cir.1981) (en banc). Accordingly, we affirm on the reasoning of the district court. See Walker v. Lockheed Martin Corp., No. CA-00-1263 (E.D.Va. Sept. 29, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.